DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 06/03/2019. Claims 1-9 are pending and examined below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Detection unit in claim 1, and claims dependent thereof.
Illumination arrangement in claim 1, and claims dependent thereof.
Control unit in claims 2 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, and claims dependent thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim recites the limitation “…and for processing the input data for determining data indicative of biomechanical parameters of a patient”. However, it is unclear as to what is meant by biomechanical parameters. 
As such the claim is indefinite. For the purposes of this examination biomechanical parameters is understood to be a PPG, SpO2, or heart rate. 
Regarding claim 7, the claim recites the limitation “…said detection unit is configured for collecting light returning from the selected number of two or more regions…”. The claim recites a single detection unit for imaging two or more regions, however, in page 7, lines 11-23 of the Specifications, it is indicated multiple detectors are used to image at multiple regions. Thus it is unclear as to whether a single or multiple detectors are needed to perform the function of imaging multiple regions. 

As such the claim is indefinite.
Regarding claim 7, the claim recites the limitation “…and for generating for determining variations in collected light intensity for each of said selected number of two or more regions…”. It is unclear as to whether the applicant is indicating that the detector is generating variations in collected light intensity or determining variations in collected light intensity. Further, a detector would detect, not generate, variations in collected light and a computer processor/controller would determine variations in collected light intensity. 
As such the claim is indefinite. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 5, the claim recites the limitation “configured for photoplethysmographic measurements”. However, the claim does not add any further structural limitation to the apparatus claim it is dependent on. As such the claim fails to further limit the subject matter of the claim upon which it depends. 
Regarding claim 6, the claim recites the limitation “configured for use in blood oxidization measurements”. However, the claim does not add any further structural limitation to the apparatus claim it .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140155759 A1 (hereinafter referred to as “Kaestle”).
Regarding claim 1, Kaestle, a device for obtaining vital sign information, teaches a system comprising a light detection unit and an illumination arrangement (abstract; paragraphs [0073]-[0081]; Figure 4);
the detection unit (42; Figure 4) is configured for collecting light returning from a selected inspection region for determining variations in collected light intensity (paragraphs [0073]-[0081]; Figure 4);
the illumination arrangement comprises one or more light sources configured for providing illumination of a selected wavelength range directed toward said inspection region (43; Figure 4), wherein the illumination arrangement is arranged around the detection unit to provide symmetrical illumination conditions with respect to an axis connecting said detection unit and said inspection region (paragraphs [0073]-[0081]; Figure 4).
Regarding claim 2, Kaestle teaches further comprising a control unit (10; Figure 4) configured for receiving input data indicative of collected intensity at a selected sampling rate and for processing the 
Regarding claim 3, Kaestle teaches wherein said illumination arrangement comprises a circular light source and wherein said detection unit is located around center of circle defined by the light source (as shown in Figure 4).
Regarding claim 4, Kaestle teaches wherein said illumination arrangement comprises two or more light sources arranged at equal distance in symmetrical arrangement with respect to the detection unit (as shown in Figure 4).
Regarding claim 5, Kaestle teaches configured for photoplethysmographic measurements (capable of being used to measure for ppg; paragraphs [0073]-[0081]; Figure 4).
Regarding claim 6, Kaestle teaches configured for use in blood oxidization measurements (capable of being used to measure blood oxidization measurements; paragraphs [0073]-[0081]; Figure 4).
Regarding claim 7, Kaestle teaches wherein said illumination arrangement is configured for illuminating a selected number of two or more regions, said detection unit is configured for collecting light returning from the selected number of two or more regions and for generating for determining variations in collected light intensity for each of said selected number of two or more regions (capable of illuminating multiple regions consecutively; paragraphs [0073]-[0081]; Figure 4).
Regarding claim 9, Kaestle teaches wherein said illumination arrangement comprises a plurality of two or more light sources, said plurality of two or more light sources comprises light sources configured for emitting light of at least first and second different wavelengths within said selected wavelength range (paragraphs [0073]-[0081]; Figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaestle as applied to claim 7 above, and further in view of US 20180153455 A1 (hereinafter referred to as “Guazzi”).
Regarding claim 8, Kaestle teaches a control unit (10; paragraphs [0073]-[0081]; Figure 4), but does not explicitly teach configured for receiving input data comprising said variations in collected light intensity for each of said selected number of two or more regions, and for determining one or more biomedical parameters utilizing averaging of data collected from the two or more regions.
However, Guazzi, a remote PPG system, teaches configured for receiving input data comprising said variations in collected light intensity for each of said selected number of two or more regions, and for determining one or more biomedical parameters utilizing averaging of data collected from the two or more regions (paragraph [0018]; Figure 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kaestle, to average multiple regions of interest, as taught by Guazzi, because doing so normalizes data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/A.A.M./Examiner, Art Unit 3791